Citation Nr: 1133058	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1973 to February 1993.  He died in April 2006.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO).

This case was remanded by the Board in January 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of service connection for the cause of death.  
The Veteran died in April 2006.  At the time of his death, the Veteran was in receipt of service connection for chronic obstructive pulmonary disease (COPD), rated 30 percent disabling.  The death certificate cited the cause of death as metastatic small cell carcinoma of the lung.  The appellant maintains that the Veteran's service connected COPD contributed to his death.  

The Board notes that the appellant has submitted an article abstract discussing lung cancer and COPD.  The article concluded that the coexistence of COPD may be a serious obstacle in the diagnosis and treatment of primary lung cancer and that patients with COPD require evaluation for coexistence of lung cancer.  

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  If the service- connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

In light of the argument and evidence provided by the appellant, and recent decisions of the Court, the Board finds that further development is necessary before this claim can be adjudicated.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  As a medical opinion has not been obtained, the Board finds that such is needed to decide this case.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.


Accordingly, the case is REMANDED for the following action:

A VA medical opinion should be obtained from an appropriate examiner to determine: (1) if the Veteran had lung cancer during service or within a year of separation; (2) what was the cause of the Veteran's COPD, if such can be established; (3) what was the most likely cause of the lung cancer; and (4) was the coexistence of COPD a serious obstacle in the diagnosis and treatment of the lung cancer.  

The examiner should review all the evidence of record including the article submitted by the appellant.  The examiner should render an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's COPD contributed substantially or materially to death.  The claims folder should be made available to the examiner for review.  A complete rationale for all opinions should be provided.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


